          Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 1 of 13




Clerk ofthe Court

U.S. District Court for the

Northern District ofCalifornia                                       ^9 20 J9

United States Courthouse

1301 Clay Street Suite 400S

Oakland California 94612



       In re Lithium Ion Batteries Antitrust Litigation - All Indirect Purchaser
                       Actions, MDL 4:13-md-02420-YGR,
   Samsung SDI Co., Ltd. and Samsung SDI America,Inc.("SDI"); TOKIN
   Corporation("TOKIN"); Toshiba Corporation ("Toshiba"); and Panasonic
   Corporation, Panasonic Corporation ofNorth America, SANYO Electric Co., Ltd.,
   and SANYO North America Corporation ("Panasonic")(the Third Round Of
   Settlements)


                                               Judge Yvonne Gonzalez Rogers



                                              Christopher Andrews,Pro se

                                              Objector



      NOTICE OF APPEAL BY OBJECTOR CHRISTOPHER ANDREWS




                                     Page 1 of 14
          Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 2 of 13




This is an absolute good faith appeal that will reverse this approval for multiple

reasons. Class counsel divided and conquered the class by gaming the system.


Notice is hereby given that Class Member/Objector Christopher Andrews appeals to

the United States Court of Appeals for the Ninth Circuit from the Order Granting Final

Approval ofIndirect Purchaser Plaintiffs' Settlement with Defendants Samsung SDI

Co., Ltd. and Samsung SDI America,Inc.("SDI"); TOKIN Corporation("TOKIN");

Toshiba Corporation ("Toshiba"); and Panasonic Corporation, Panasonic Corporation

of North America, SANYO Electric Co., Ltd., and SANYO North America

Corporation ("Panasonic")(the Third Round Of Settlements), Granting Motion for

Approval of Settlement, Attorneys Fees, and Incentive Awards. The Class

Member/Objector Christopher Andrews also hereby appeals from any and all orders or

judgments approving the class settlement, class counsel's attorneys' fees, expenses and

incentive awards to named class representatives, and any order or judgment naming or

identifying Class Members/Objector or the objection filed by Class

Members/Objectors, and any order requiring an appeal bond, including any order

entered or signed subsequent to this notice of appeal.

He specifically appeals Doc 2516 entered on August 16, 2019 and the subsequent final

judgment orders Doc 2521,Doc. 2522, Doc. 2523,Doc. 2524 entered on August 27,

2019 including any other orders and opinions that merge therein.



                                         Page 2 of 14
          Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 3 of 13




With this notice of appeal the objector also includes a motion to proceed in forma

pauperis, attaching a copy ofthis notice of appeal listing the reasons for the appeal,

two copies ofthe existing, still in force,in forma pauperis order approval by the 9^

Circuit Case 17-17369 as it relates to this current case 13-md-02420-YGR,Exhibit 1,

which has not been revoked and two copies of another existing in force, in forma

pauperis order approval by the 9^^ Circuit, Case 17-16459, Exhibit 2, both of which
will waive the $505 fee. Nothing has financially changed.


The objector raised the issues below in his objection and/or at the fairness hearing but

to no avail so an appeal is required.


1. Lack of adequate notice to the vast majority of the 190 million+ unidentified class

members which has been proven in this objector's objection and exhibits that

contradicts the misleading filing made by the notice administrator that 165 million

class members saw the class notice not once, but three times each, an absolute

impossibility, it's plainly deceptive, a complete fabrication and can't be proven in any

way shape or form and was made solely to obtain the approval and bloated fees they all

seek thereby cheating the class. Twelve million emails were allegedly sent but no

direct mail was ever utilized when it was available that is why only one million claims

were filed which is half of one percent claims take rate and utter failure ofthe notice

program. How many emails bounced back was never disclosed.



                                         Page 3 of 14
           Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 4 of 13




Those 178 million remaining, unnoticed and unidentified class members could not file

a claim, object or opt out because they knew nothing of this litigation violating 9^

Circuit and Supreme Court precedent. The internet campaign was a failure (as the

objector has said and proven it would be in his original Sony objection three years

ago.)and the traditional media campaign was also total failure as well. The court failed

to explain why my evidence that absolutely contradicts the notice administrator figures

was invalid when it clearly it is not. All this violates Rule 23(b)(3), Rule 23(c)(2),9^

Circuit, Supreme Court precedent making it abuse of discretion.


"Before the district court approves a class settlement under Rule 23(e), it is "critical"

that class members receive adequate notice. Hanlon, 150 F.3d at 1025,

The court's role in the fairness hearing is to look for "subtle signs that class counsel

have allowed pursuit oftheir own self-interests and that of certain class members to

infect the negotiations."(2016 WL 4249914, at *3 citing In re Bluetooth Headset

Prods. Liab. Litig., 654 F.3d 935,947(9th Cir.2011)).

"Indeed, the lead class action opinion from the Supreme Court warns that any

problems with effective notice "render[] highly problematic any endeavor to tie to a

settlement class persons with no perceptible asbestos-related disease at the time ofthe

settlement." Amchem Prods., Inc. v. Windsor, 521 U.S. 591,628(1997). Even where

notice is actually received, that notice may still, in some instances be inadequate



                                          Page 4 of 14
          Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 5 of 13




because "those without current [injuries] may not have the information or foresight

needed to decide, intelligently" whether to opt out ofthe class. Id.

In cases where the class is defined to include those who may not know ifinjury (if

any), there is substantial doubt "whether class action notice sufficient under the

Constitution and Rule 23 could ever be given to legions so unselfconscious and

amorphous." Id.

The Supreme Court has held that"due process requires at a minimum that an absent

plaintiff be provided with an opportunity to remove himselffrom the class by

executing and returning an 'opt out' or 'request for exclusion'form to the court."

Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812(1985); accord Wal-Mart Stores,

Inc. V. Dukes, 564 U.S. 338,363(2011)("In the context of a class action

predominantly for money damages we have held that absence of notice and opt-out

violates due process.").


https://www.dwt.com/files/Uploads/Documents/Presentations/BumsideLitigatingClass

Actions.pdf


   Below from the approval order Case 4:13-md-02420-YGR Document 2516 Filed
   08/16/19 Page 11 of 16 @22-28

   "The proposed notice plan was undertaken and carried out pursuant to this Court's
   preliminaiy approval order. The notice administrator estimates that the notice
   program reached approximately 87 percent of adults who purchased portable
   computers, power tools, camcorders, or replacement batteries, and these class
   members were notified an average of 3.5 times each. As a result of Plaintiffs'
   notice efforts, in total, 1,025,449 class members have submitted claims. That
                                         Page 5 of 14
           Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 6 of 13




    includes 51,961 new claims, and 973,488 claims filed under the prior settlements,
    which will be applied to this round ofsettlements."

Response: The 190+ million potential claimants thatjust purchased cell phones that

held lithium ion batteries does not include the approximately 30 million laptops that

were sold per year during the class period nor the hundreds of millions of camcorders,

tablets, cameras and power tools purchased during that time frame making the total

batteiy numbers not in the millions but in the mid to high hundreds of millions. The

notice administrator's claim that 165 million class members saw the electronic notice

three times was proven wrong by the objector in Exhibit 3 in the objection and is

totally false. Class counsel failed to show how they could or did feasibly identify the

entire 190+ million cell phone class members to notice them. Since most ofthe class

was unable to be noticed and could not participate in this settlement process they could

not opt out violating due process. The pitiful half of one percent claims take rate is a

failure in and by itself and cause for reversal.

At the fairness hearing class counsel finally got around to fmally admitting to not

knowing the total number of batteries involved in this overcharge pricing scheme (they

claimed millions, no it's not it's in the high hundreds of millions). The objector has

asked for that number repeatedly since Nov 2016,almost three years ago in his first

objection in the Sony case. Class counsel and the notice experts cannot accurately

know what the actual damage amount and more importantly the number of batteries

and devices involved for each defendant is without this number, its common sense.

                                           Page 6 of 14
           Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 7 of 13




Class counsel and the notice/claim administrator are intentionally cheating the class in

this collusional swindling settlement with fake damage estimates, batteries, and device

guesstimates.

2.The Defective Claims Process. At the fairness hearing it was disclosed that 1 million

claims were filed claiming 53 million devices. That is equal to 53 devices purchased

per claimant during the class period for personal use. That is 5 laptops, tablets, battery

powered tools, or cell phones purchased each year per claimant during the class period.

I call shenanigans. Using these same ratio numbers above, if each ofthe 190 million

class members who were not noticed had been able to file a claim for the average of53

devices as above, there would be 10 billion devices claimed!(190 million claimants

multiplied by 53 devices each purchased during the class period.) It's impossible. This

is a huge fraud going on here which cheats the honest claimants but nobody cares. Any

approval should have been withheld while the obvious fraudulent claim numbers were

investigated before approval was made. How many claims are valid? Nobody knows

because there is no claims protocol in place to address all the questionable claims so

they are left unchallenged, ripping offthe class, an issued raised by this objector in his

objection and left totally unaddressed along with other issues.


Class counsel didn't even post the expert reports to the class website for the class to

review but could post 5000 pages in their final approval papers dealing with their fees

and how great this deal is for the class. The claimants were unable to review the critical

                                          Page 7 of 14
          Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 8 of 13




documents above and did not know about the fraudulent switcheroo release scheme

before deciding what action to take in these proposed settlements, file a claim, do

nothing, object or opt out, a due process violation and abuse ofdiscretion. That was

done intentionally; the less information made available the easier it is to push through

this flawed approval.


3. Class Counsel forgot to attach the two page release to the claim form. That missing

release would have alerted the claimants to read over and agree to release ofthe claims

against the defendants when filing their claim. There is no acknowledgement that the

claimant ever saw, was aware of and or agreed to the one and a half page release when

they filled out their claim form meaning the claimants did not understand the rights

they were giving up. The release is located at Doc 2459-1 pg 88 C 7-11. This is a due

process violation and abuse of discretion.


4. There are two different dated releases with different docket numbers for defendants

Toshiba and Samsung/SDI in play contrary to what the lawyers for Toshiba and

Samsung/ASDI claimed to the court at the fairness hearing.

5. The High Incentive Awards Are Not Justified Based On The Record


   Below from Case 4:13-md-02420-YGR Document 2516 Filed 08/16/19 page 13 of
   16 @ 1-3
   (3)service awards for each ofthe class representatives—$10,000 for each ofthe
   twenty-one individual class representatives and $25,000 for each oftwo
   governmental entity class representatives; and(4)additional class settlement

                                         Page 8 of 14
           Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 9 of 13




    administration costs up to $10,000.00.


The class was not told what the name plaintiffs turned down. They may have been told

that would be the minimum they would receive but the court has kept that number and

the sealed bid away from the eyes ofthe class and the objector. So the class member

receives under $2.00 and the named class member receives $10,000.00. The disparity

is way too much of a difference not to have influenced their decision to settle.

6. The fee awarded was 20% over the benchmark of25%,overpaying the lawyers by

six million dollars not counting the questionable "partner" hourly rates. This is a

windfall for the lawyers especially with the issues left dangling without adequate

explanation or justification.


7. The district court erred by refusing to rule on the request that class counsel

intentionally broke court rules by not sending this objector copies oftheir filings after

he put in his appearance via his objection and requested copies be sent to him as stated

in the objection since he is not a Pacer receiver. As a result the objector was unable to

respond to this and another filing thus violating his due process rights, the documents

should have been struck which would have prevented approval. This is abuse of

discretion. Why have rules when they are selectively applied?


An FYI. Hagens Berman has settled one case one case a month for the past four years

and is currently working on 137 cases per their website so they did not give up

                                          Page 9 of 14
          Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 10 of 13




business to work on this case, contrary to their under oath submission. The objector

does not believe that halftheir attorneys are all equal partners and may be partners in

name only which boosts the hourly rate by hundreds of dollars per hour creating a

windfall in this case and the other forty eight. They also failed to disclose to the court

at the fairness hearing that they had lied in Judge Seeborg's courtroom in the fairness

hearing for the Disk II case causing an illegal $54 million approval to be approved and

the resulting millions in bloated fees and expenses to be illegally awarded,thus

cheating the class. See in re Optical Disk Drive Products Antitrust Litigation, 3:10-md-

2143. This objector has appealed, the case has an oral argument date in late October

and he will win since the court violated Ninth Circuit case law by not responding to

this objector's non frivolous objection. Lief Crabraser also failed to disclose to the

court that it had been found by a special master to have been involved in a double

billing scheme that overcharged a class $4 million in the State Street case and got

caught due to an error by one ofthe other actors. Both firms sold classes out in the past

and sold out the class in this case. It's their divide and conquer strategy.

                                    Summary


While the objector strongly agrees with the court that corporations should be held

accountable, he disagrees with letting them off the hook for a small percentage in

damages on the dollar while leaving the material and numerous errors in the

settlements uncorrected without adequate justification violating Rule 23(e). Providing

                                          Page 10 of 14
          Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 11 of 13




windfall incentives of$10,000.00 for each named plaintiff compared to the under

$2.00 each absent class member receives bought them off. There is no real justice for
the class in this settlement line justice process run by Hagens Herman. This approval is

a social and judicial waste oftime and resources, and unfairly allows Hagens Herman

to move on to other cases.



The court made similar mistakes in this approval like it did in the first two. The named

plaintiffs, class counsel, defendants and the notice entity violated the rights ofthe 190+

million member class via due process violations, bad faith, violations of various

sections ofRule 23,9^ Circuit and Supreme Court precedent in this collusional
settlement and approval. The parties refused to pause the litigation and fix the obvious

material issues even though they were told and knew they were going down the wrong

road but were too stubborn to turn around.


The court also couldn't help but be more welcoming ofHagens Herman's misleading,

error strewn filings and omissions that confirm its biases than the facts pointed out by

this objector that challenges them. This approval is destined for reversal just like the

first two approvals apparently are, see below.




                                          Page 11 of 14
           Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 12 of 13




    9th Circ. Judge Sees 'Obvious Error' In $45M Battery Deals
       • August 28, 2019

    Law360 covers the August 28,2019 oral argument in CCAF's appeal ofthe first tranche of
    Lithium antitrust settlements. The settlements would provide all class members equalpro rata
    compensation even though class members in roughly halfthe states had no plausible claim
    against the defendants.

    All three judges sitting on the panel expressed doubts about the settlements' approval. Aside
    from Judge Bybee's comments, U.S. Circuit Judge M. Margaret McKeown said the judge's order
    approving the settlements was "conclusory," and Judge McKeown expressed concerns that Judge
    Gonzalez Rogers didn't explain her reasoning for finding that the deals were fair.

    "Even if we didn't have the Illinois Brick issue, why should we uphold vdth that?" Judge
    McKeown said."We're kind ofleft at a loss as to the basis ofthe fairness conclusion, and I agree
    brevity can be great — when it's also explanatory."

    Meanwhile, U.S. Circuit Judge Michael Daly Hawkins said the "bottom line" is that trial judge
    concluded that she was going to to allow a class of people to receive compensation for an injury
    "that the Supreme Court has told us doesn't exist."

    Read the full article here.

    From HLLi


I hereby certify under penalty ofpeijuiy that all ofthe above is true and accurate to the
best of my knowledge.


  spectfully:.sijLbmitted,
r
 Mstopher Andrews,Pro Se Appellant
PO Box 530394

Livonia, MI 48153

T. 248-635-3810

E. caaloa@gmaiLcom

Dated September 06,2019

                                              Page 12 of 14
          Case 4:13-md-02420-YGR Document 2527 Filed 09/09/19 Page 13 of 13




 \                             Proof of Service

I hereby certify under penalty of perjury that on this day September 06,2019 the

objector mailed two copies ofthis Notice of Appeal to the Clerk ofthe Court via

postage paid Priority Mail with a copy going to Hagens Berman via prepaid first class

mail at the addresses listed below. The objector also includes in the mailing two copies

of a motion to proceed in forma pauperis along with two copies ofthe existing, still in

force,in forma pauperis order approval by the 9^ Circuit Case 17-17369 as it relates to

this current case 13-md-02420-YGR,Exhibit 1 which has not been revoked and two

copies of another existing in force, in forma pauperis order approval by the 9^ Circuit,

Case 17-16459, Exhibit 2, both of which should waive the filing fee and any appeal

bond. Copies ofthe documents to the balance ofthe 40+ firms on both sides will be

sent to them by electronic notification to those registered with the ECF system.

Clerk ofthe Court
US District Court for the Northern District of California,
1301 Clay Street Suite 400S,
Oakland CA 94612


Attention S. Berman
Hagens Berman Sobol
1918 Eighth Ave. Suite 3300
Seattle, WA 98101
                                            Christopher Andrews,Pro Se Objector
                                            PO Box 530394
                                            Livonia, MI 48153-0394
                                            Telephone 248-635-3810
                                            Email: caaloa@gmail.com
                                            Dated September 06,2019

                                        Page 13 of 14
